Per Curiam.

There is no just objection to the recovery of the plaintiffs below, The defendants were answerable in damages *244for the injury to the p1aintiffs~ in the enjoyment of their mill, by diverting the natural course of the water. The defendants had~ no doubt, a right to build a mill on their land; but they must so construct the dam, and so use the water, as no~ to injure their neighbours below, in the enjoyment of the same water according to its natural course. (3 Caines’ Rep. 320.) The judgment must be affirmed.
Judgment affirmed-